                                                                                                Case 2:20-cv-01948-JCM-BNW Document 13
                                                                                                                                    12 Filed 12/11/20
                                                                                                                                             12/08/20 Page 1 of 2



                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendants UNUM Group and
                                                                                               Colonial Life & Accident Insurance Company
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                            FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   HEATHER SCHOENWALD, an individual;               Case No.: 2:20-cv-01948-JCM-BNW
                                                         Telephone: 702.369.6800




                                                                                               TOM KOCH, an individual,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                                    Plaintiffs,               STIPULATION AND ORDER FOR AN
                                                                                          15                                                 EXTENSION OF TIME TO RESPOND TO
                                                                                               vs.                                                PLAINTIFFS’ COMPLAINT
                                                                                          16
                                                                                               UNUM GROUP, a Foreign Corporation;                       (SECOND REQUEST)
                                                                                          17   COLONIAL LIFE & ACCIDENT
                                                                                               INSURANCE COMPANY, A SUBSIDIARY
                                                                                          18   OF UNUM GROUP, a Foreign Corporation;
                                                                                               SCOTT WEBB, an individual; DOES 1
                                                                                          19   through 10; ROE CORPORATIONS, 1
                                                                                               through 10,
                                                                                          20
                                                                                                                    Defendants.
                                                                                          21

                                                                                          22          Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Heather Schoenwald
                                                                                          23   (“Schoenwald”), Plaintiff Todd Koch (“Koch”) (collectively, “Plaintiffs”), Defendant UNUM
                                                                                          24   Group (“UNUM”), Defendant Colonial Life & Accident Insurance Company (“Colonial Life”),
                                                                                          25   and Defendant Scott Webb (“Webb”) by and through their respective counsel of record, hereby
                                                                                          26   request and stipulate to extend the time for Defendants UNUM and Colonial Life to respond to
                                                                                          27   Plaintiffs’ Complaint (ECF No. 1). UNUM and Colonial Life’s responses to Plaintiffs’ Complaint
                                                                                          28   are currently due December 9, 2020. UNUM and Colonial Life request an extension of time up to
                                                                                                Case 2:20-cv-01948-JCM-BNW Document 13
                                                                                                                                    12 Filed 12/11/20
                                                                                                                                             12/08/20 Page 2 of 2



                                                                                           1   and including December 30, 2020 in which to respond as Plaintiff Schoenwald and her counsel
                                                                                           2   continue contemplating amending the Complaint.        This is the parties’ second request for an
                                                                                           3   extension of time. The first request was filed on November 13, 2020 (ECF No. 6) and granted on
                                                                                           4   November 17, 2020 (ECF No. 7).
                                                                                           5          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           6   DATED this 8th day of December, 2020.          DATED this 8th day of December, 2020.
                                                                                           7   CLAGGETT & SYKES LAW FIRM                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           8                                                  P.C.

                                                                                           9   /s/ Joseph N. Mott                             /s/ Dana B. Salmonson
                                                                                               Sean K. Claggett                               Anthony L. Martin
                                                                                          10   Nevada Bar No. 8407                            Nevada Bar No. 8177
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               Joseph N. Mott                                 Dana B. Salmonson
                                                                                          11
                                                                                               Nevada Bar No. 12455                           Nevada Bar No. 11180
                                                                                          12   4101 Meadows Lane                              Wells Fargo Tower
                                                                                               Ste. 100                                       Suite 1500
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Las Vegas, NV 89107                            3800 Howard Hughes Parkway
                                                                                               Attorneys for Plaintiff Heather Schoenwald     Las Vegas, NV 89169
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                              Attorneys for Defendants UNUM Group and
                                                                                               DATED this 8th day of December, 2020.          Colonial Life & Accident Insurance Company
                                                                                          15

                                                                                          16   LAGOMARSINO LAW                                DATED this 8th day of December 2020.

                                                                                          17                                                  MCNUTT LAW FIRM P.C.
                                                                                               /s/ Andre M. Lagomarsino
                                                                                          18   Andre M. Lagomarsino
                                                                                               Nevada Bar No. 6711                            /s/ Daniel R. McNutt
                                                                                          19
                                                                                               Daven P. Cameron                               Daniel R. McNutt
                                                                                          20   Nevada Bar No. 14179                           Nevada Bar No. 7815
                                                                                               3005 W. Horizon Ridge Parkway                  Matt Wolf
                                                                                          21   Suite 241                                      Nevada Bar No. 10801
                                                                                               Henderson, NV 89052                            625 S. Eighth Street
                                                                                          22   Attorneys for Plaintiff Tom Koch               Las Vegas, NV 89101
                                                                                          23                                                  Attorneys for Defendant Scott Webb

                                                                                          24                                              ORDER
                                                                                                                               IT IS SO ORDERED
                                                                                          25          IT IS SO ORDERED.
                                                                                                                               DATED: 4:57 pm, December 11, 2020
                                                                                          26
                                                                                                                                        UNITED STATES JUDGE
                                                                                          27
                                                                                          28                                            DATED
                                                                                                                               BRENDA WEKSLER
                                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                2
